Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/23/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-18 are allowed.

Reason for Allowance
The present invention is directed to a method for controllable CSI-RS density in wireless networks.
Each independent claim identifies the uniquely distinct features, particularly:
measurements by one or more wireless devices in the wireless communication network, the method comprising: 
aggregating a CSI-RS resource in a frequency domain, wherein the aggregated CSI-RS resource has an associated port density characteristic that defines a number of resource elements per port per resource block; and 
signaling an indication of the aggregated CSI-RS resource and an indication of the associated port density characteristic to the one or more wireless devices, 
wherein the indication of the aggregated CSI-RS resource includes a bitmap.
The closest prior art:
Zhou (US 20160174093 A1) discloses a method for measuring a Channel State Indication (CSI)-Reference Signal (RS) for measuring channel quality (Fig 1-9).
Yoon (US 20160301511 A1) discloses a method for transmitting Channel State Information-Reference Signal (CSI-RS) (Fig 1-12).
Wu (US 20150201346) discloses a method for measuring channel state information.
All the prior art discloses conventional method for controllable CSI-RS density in wireless networks, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473